Citation Nr: 1741885	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to an increased rating for left knee lateral collateral ligament reconstruction and repair, currently rated at 0 percent disabling.

3.	Entitlement to an increased rating for the peroneal nerve injury, left lower extremity, evaluated at 0 percent disabling prior to March 3, 2016.

4.	Entitlement to an increased rating for the peroneal nerve injury, left lower extremity, evaluated at 10 percent from March 3, 2016.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from August 2001 to September 2009.  For his meritorious service, the Veteran was awarded (among many other decorations) the Coast Guard Meritorious Unit Commendation, with 1 Gold Star, and the Coast Guard Presidential Unit Citation, with Hurricane Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the April 2010 rating decision, the Veteran was granted service connection for status post left knee lateral collateral ligament reconstruction and repair and for the peroneal nerve injury, left lower extremity, both with an assignment of a 0 percent disability rating, effective September 2, 2009.  In that same April 2010 rating decision, the Veteran was denied service connection for tinnitus.

In March 2016, the RO granted an increased evaluation for the peroneal nerve injury, left lower extremity, from a 0 percent rating to 10 a percent rating, effective March 3, 2016.

FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.

2. Throughout the period on appeal, the Veteran's left knee lateral collateral alignment reconstruction and repair were manifested by flexion to 135 degrees, and extension to 0 degrees, and additional functional loss.

3. Prior to March 3, 2016, the Veteran's peroneal nerve injury, left lower extremity was manifested by no more than mild incomplete paralysis of the external popliteal nerve, to include mild constant pain, numbness, paresthesias and/or dysesthesias and intermittent pain.

4. From March 3, 2016, the Veteran's peroneal nerve injury, left lower extremity was manifested by no more than mild incomplete paralysis of the external popliteal nerve, to include mild constant pain, numbness, paresthesias and/or dysesthesias and intermittent pain.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for an increased rating of 10 percent, but no greater, for left knee lateral collateral alignment reconstruction and repair have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2016).

3. The criteria for an initial disability rating in excess of 0 percent disabling for peroneal nerve injury, left lower extremity prior to March 3, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2016).

5. The criteria for an initial disability rating in excess of 10 percent for peroneal nerve injury, left lower extremity, from March 3, 2016, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his service-connected left knee lateral collateral alignment reconstruction and repair and peroneal nerve injury, left lower extremity, warrant increased rating evaluations for the entire appeal period.  Additionally, the Veteran contends that he is entitled to service connection for tinnitus.

Service Connection for Tinnitus

The Veteran contends that he continues to experience occasional ringing in his ears due to excessive noise exposure during service.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination whether to grant a higher rating than that currently assigned for the Veteran's disabilities, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Additionally, the Board notes that in the case where there is evidence of arthritis, the joint at issue can also be rated under Diagnostic Code 5010.  Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis.  Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if there is degenerative arthritis established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2014).  If there is no objective evidence of limitation of motion: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a 20 percent rating is warranted; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is warranted.

Left Knee Lateral Collateral Alignment Reconstruction and Repair

The Veteran's left knee disability is currently rated at 0 percent, under Diagnostic Code 5260. Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion of the leg.  A 0 percent rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings based upon the limitation of extension of the leg.  A 0 percent rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for a disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that there are other pertinent diagnostic criteria for rating knee disabilities.  However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings: ankylosis of the knee (rated under Diagnostic Code 5256); recurrent subluxation or lateral instability of the knee (rated under Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint (rated under Diagnostic Code 5258); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  Therefore, ratings under these Diagnostic Codes are not applicable.

In March 2016, the Veteran was afforded a VA examination for his left knee disability.  The examination of the left knee revealed an initial range of motion that was abnormal or outside the normal range.  The examiner recorded a range of motion for the left knee was flexion limited to 135 degrees (normal range is 0 to 140) and extension to 0 degrees (normal range is 140 to 0 degrees).  The Veteran did not indicate pain during the examination.  Additionally, the examiner noted there was no evidence of pain with weight bearing.

The Veteran was able to perform repetitive use testing, with at least three repetitions, without additional functional loss or range of motion after.  The Veteran reported increased pain in the left lateral knee during flare ups.  The Veteran described functional loss or impairment of the left knee, including but not limited to repeated use over time, that included difficulty with stairs and walking long distances or with slopes.  Additionally, the Veteran states he has burning and tingling pain.  He reports that he can get left knee pain up to 8 out of 10.  

With consideration of the above, the Board finds that a rating in excess of 0 percent for the left knee service-connected disability, should not granted, pursuant to Diagnostic Code 5260.  In this regard, the Board again notes that the Veteran has a range of motion limited to flexion to 135 degrees and extension to 0 degrees.  Diagnostic Code 5260 provides for a 0 percent rating for flexion limited to 60 degrees.  Therefore, the Veteran is not entitled to a rating in excess of 0 percent for his left knee disability under Diagnostic Code 5260-5010 because the preponderance of the evidence is against a finding that the Veteran's functional limitation limits his flexion to 60 degrees, the requirement for a minimal, 0 percent rating or that his extension is limited to the 5 degrees required for the minimal noncompensable rating.

There was no evidence of ankylosis, no history of recurrent subluxation, lateral instability, or recurrent effusion, therefore, entitlement under Diagnostic Codes 5256 or 5257 is not applicable.  

Additionally, the Veteran is not entitled to a 10 percent rating under Diagnostic code 5010, as there is no evidence of degenerative or traumatic arthritis.

However, the March 2016 VA examination noted the Veteran had additional functional loss including weakness, fatigability, pain on movement, deformity, and interference with stairs, walking long distances or slopes.  In this instance there is clearly additional functional loss, including painful motion that the Board finds is sufficient to warrant an increased rating.  Accordingly, the Board finds the Veteran is entitled to a 10 percent rating for additional functional loss and painful motion for his left knee lateral collateral alignment reconstruction and repair.
Peroneal nerve Injury, Left Lower Extremity, Prior to March 3, 2016

The Veteran's peroneal nerve injury, left lower extremity, is currently rated at 0 percent, from September 2, 2009 to March 3, 2016, pursuant to Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve (common peroneal).  Under Diagnostic Code 8521, minor incomplete paralysis is rated at 10 percent disabling; moderate incomplete paralysis is rated at 20 percent disabling; and severe incomplete paralysis is rated at 30 percent disabling.  Complete paralysis is rated 40 percent disabling.  Complete paralysis is exemplified by symptoms such as foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis, not characterized by organic changes, will be that for moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.

In January 2010, the Veteran was provided a general medical examination.  The examiner noted the Veteran complains of numbness in the left lateral aspect of his leg, occurring a couple of times per week.  There was no evidence of muscle atrophy.  The Veteran indicated having sharp, constant pain that rated 8 out of 10.  The examiner indicated there was weakness, fatigue, lack of endurance, stiffness, and locking and swelling associated with the pain, that was worse with climbing stairs, running and walking hills.  The Veteran indicated he had flare ups that occurred weekly but no incapacitating episodes.  The examiner noted there was no foot drop.  The examiner made no specific reference to incomplete paralysis of the external popliteal (common peroneal) nerve.  

At the March 2016 examination, the examiner noted that the external popliteal nerve on the left has mild incomplete paralysis.  The examiner noted that the  symptoms for the Veteran's lower left nerve condition, which included: constant pain, intermittent pain, paresthesias and/or dysesthesias and numbness, were mild.  The Veteran has indicated that the symptomatology for his left peroneal nerve disability, has been consistent throughout the appeal period.  Accordingly, based on the March 2016 examination findings, the Board concludes that for the entire appeal period, the Veteran's left external popliteal nerve disability, was impacted, such that, the Veteran is entitled to a 10 percent rating for mild incomplete paralysis, pursuant to Diagnostic Code 8521.

Accordingly, the Board concludes that, for the entire period, a 10 percent rating is warranted for the Veteran's peroneal nerve injury, left lower extremity.  Therefore a rating of 10 percent prior to March 3, 2016, is granted.

Peroneal Nerve Injury, Left Lower Extremity, From March 3, 2016

The Veteran's peroneal, left lower extremity is currently rated at 10 percent, from March 3, 2016.

Diagnostic Code 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  Diagnostic Code 8521 is subject to the same regulations regarding the severity of "incomplete paralysis" as diagnostic code 8515 discussed above, although there is no differentiation of major and minor musculoskeletal groups of the legs and both lower extremities are rated the same.  See 38 C.F.R. §§ 3.6, 4.124a, Diagnostic Code 8521.

The Veteran was afforded a VA examination for his peroneal nerve injury, left lower extremity in March 2016.  The examiner noted the following symptoms attributable to the Veteran's lower left peripheral nerve conditions: mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Additionally, the examiner noted the Veteran had normal strength for his left knee extension, left ankle plantar flexion and left ankle dorsiflexion.  There was no evidence of muscle atrophy.  The sensory and reflex exams were all reported normal.  The examiner noted the left external popliteal (common peroneal) nerve had mild, incomplete paralysis.  The Veteran does not use any assistive devices as a normal mode of locomotion.  As such, a disability rating in excess of 10 percent is not warranted for peroneal nerve injury, left lower extremity, from March 3, 2016.  In this regard there is no medical evidence that the Veteran has moderate incomplete paralysis as required by a 20 percent rating. See 38 C.F.R. 
§§ 3.6, 4.124a, Diagnostic Code 8521. 

In sum, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent, for the Veteran's Peroneal Injury, Left Lower Extremity, evaluated at 10 percent from March 3, 2016.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service Connection for tinnitus is granted.

An increased rating of 10 percent, but no greater, for left knee lateral collateral alignment reconstruction and repair, is granted.

An increased rating of 10 percent, but no greater, for peroneal nerve injury, left lower extremity prior to March 3, 2016, is granted.

An increased rating for peroneal injury, left lower extremity, evaluated at 10 percent from March 3, 2016, is denied.



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


